Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Parker (attorney) on 06/02/2021.
The application has been amended as follows: 
In The Claims
Claim 4 (Currently amended) The method of claim 1, wherein the Modulation and Coding Scheme (MCS) for the RA- RUs is limited.
Claim 14 (Currently amended) The non-transitory machine-readable storage medium of claim 8, wherein the network device supports 802.11ax.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the present invention reciting a method for a network device such as a base station to obtain buffer sizes of mobile stations transmitting uplink data; network device comparing buffer sizes against a first threshold, a second threshold, and neither the first or the second threshold for the purpose of determining uplink data sending resources for the stations as one of: MU-MIMO (Multi-User-MIMO), SA-RU (Scheduled Resource Unit) and RA-RU (Random Resource Unit), based on buffer threshold comparisons, as specified in the independent claims 1, 8 and 15. 
The closest prior art (Asterjadhi Alfred et al. US20200029350) discloses a network device selecting different uplink data resource allocations that includes MU-MIMO, SA-RU and RA-RU, based on QoS criteria of uplink data from the stations, not the buffer status of the stations compared to thresholds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/M.B.C./Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472